PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RICKY LEE HOLLY,                         
                   Plaintiff-Appellee,
                 v.                               No. 05-6287
WILLIE SCOTT; GADDY LASSITER,
             Defendants-Appellants.
                                         
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
             Louise W. Flanagan, Chief District Judge.
                        (CA-03-640-5-FL)

                      Argued: September 19, 2005

                      Decided: January 12, 2006

      Before WILKINSON and MOTZ, Circuit Judges, and
    R. Bryan HARWELL, United States District Judge for the
        District of South Carolina, sitting by designation.



Reversed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Harwell joined. Judge Motz wrote a separate opinion
concurring in the judgment.


                             COUNSEL

Mark Allen Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Raleigh, North Carolina, for Appellants. James Phillip Griffin, Jr.,
NORTH CAROLINA PRISONER LEGAL SERVICES, INC.,
Raleigh, North Carolina, for Appellee.
2                           HOLLY v. SCOTT
                              OPINION

WILKINSON, Circuit Judge:

   We granted interlocutory review in this case to decide whether
individual employees of a privately operated prison face Eighth
Amendment liability under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), and its progeny
for allegedly providing inadequate medical care to a federal inmate.
We decline to extend the Bivens cause of action to these circum-
stances, both because the actions of the private prison employees are
not fairly attributable to the federal government and because the
inmate has adequate remedies under state law for his alleged injuries.
We therefore reverse the district court’s order denying defendants’
motion to dismiss.

                                   I.

   Plaintiff Ricky Lee Holly is a federal inmate at Rivers Correctional
Institution, a privately run facility in North Carolina operated by the
GEO Group, Inc. under contract with the federal Bureau of Prisons.
Defendant Willie Scott serves as Rivers’ warden, and defendant
Gaddy Lassiter works as a physician there. Scott and Lassiter are both
employed directly by GEO, and thus the only link between their
employment and the federal government is GEO’s contract with the
BOP.

   Holly is a diabetic. He contends that since arriving at Rivers in
August 2002, defendants have failed to provide him with adequate
medical care for his condition. According to Holly, the medical staff
at Rivers has ignored his complaints that his insulin dosage was insuf-
ficient, which resulted in frequent blackouts. He suggests that the lack
of attention to his medical needs stems, at least in part, from failure
to request his medical records from another facility where he had
been incarcerated previously. He further claims that in retaliation for
a written complaint regarding the medical department, Lassiter
ordered that he be locked in the medical unit for twenty-four days and
threatened to keep him there for the remainder of his sentence.
                              HOLLY v. SCOTT                                3
   After unsuccessfully seeking relief through an administrative
scheme provided by Rivers, Holly filed a pro se complaint against
Scott and Lassiter in federal district court. The district court read
Holly’s complaint as alleging a violation of his Eighth Amendment
rights and stating a Bivens cause of action for damages.

   Defendants filed a motion to dismiss under Federal Rules of Civil
Procedure 12(b)(1) and 12(b)(6), arguing that Bivens and its progeny
do not support a cause of action against individual employees of a pri-
vate correctional facility. The district court denied the motion, finding
that Holly’s claim satisfied the three preconditions for a Bivens rem-
edy as specified in Hall v. Clinton, 235 F.3d 202, 204 (4th Cir. 2000).
Congress had neither created an exclusive statutory remedy nor
expressly precluded money damages, and the district court found no
"special factors counselling hesitation in the absence of affirmative
action by Congress." Hall, 235 F.3d at 204 (internal quotation marks
omitted). We subsequently granted defendants’ petition for an inter-
locutory appeal.

   We review de novo a district court’s denial of a motion to dismiss
under Rule 12(b)(6).1 Anita’s New Mexico Style Mexican Food, Inc.
v. Anita’s Mexican Foods Corp., 201 F.3d 314, 319 (4th Cir. 2000).

                                     II.

   In Bivens, the Supreme Court held that "violation of [the Fourth
Amendment] by a federal agent acting under color of his authority
gives rise to a cause of action for damages," despite the absence of
any federal statute creating liability. 403 U.S. at 389. Carlson v.
Green, 446 U.S. 14 (1980), extended Bivens to recognize an implied
damages action against federal prison officials for violation of the
Eighth Amendment. The question in this case is whether Carlson
should itself be extended to allow a similar remedy against employees
of a private corporation operating a prison.
  1
   There is no need for us to review the denial of defendants’ 12(b)(1)
motion, because our jurisdiction over Holly’s complaint is readily appar-
ent. Whether a remedy exists for a plaintiff alleging a violation of his
constitutional rights is itself a question of federal law sufficient to confer
federal jurisdiction. See Bell v. Hood, 327 U.S. 678, 683-85 (1946).
4                            HOLLY v. SCOTT
  Holly contends that a judicially implied cause of action for dam-
ages in his case follows logically from Bivens and Carlson. We dis-
agree. The Bivens cause of action is not amenable to casual extension.
Indeed, quite the opposite is true.

   The Supreme Court has "responded cautiously to suggestions that
Bivens remedies be extended into new contexts." Schweiker v. Chil-
icky, 487 U.S. 412, 421 (1988). "In [over] 30 years of Bivens jurispru-
dence [the Court has] extended its holding only twice." Correctional
Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001). The first time was
in Davis v. Passman, 442 U.S. 228 (1979), where the Court recog-
nized that a female deputy administrative assistant could claim dam-
ages under the Fifth Amendment’s Due Process Clause against a
Congressman who had fired her on the basis of her gender. The sec-
ond was Carlson’s extension of Bivens to Eighth Amendment suits
against federal prison officials. 446 U.S. 14.

   Since the Carlson decision in 1980, the Court has consistently
declined to extend Bivens beyond these well-demarcated boundaries.
See Bush v. Lucas, 462 U.S. 367 (1983) (no Bivens action for
employee who suffered adverse employment action allegedly in viola-
tion of First Amendment because Congress had provided remedial
scheme); United States v. Stanley, 483 U.S. 669 (1987) (no Bivens
action arising out of military service); Schweiker, 487 U.S. 412 (no
Bivens action for alleged due process violation in denying Social
Security benefits because Congress had set up a remedial scheme);
Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471 (1994) (no Bivens
action against federal agency); Malesko, 534 U.S. 61 (no Bivens
action against private corporation operating federal correctional facil-
ity).

   The Court’s repeated reluctance to extend Bivens is not without
good reason. A Bivens cause of action is implied without any express
congressional authority whatsoever. This is hardly the preferred
course. The Supreme Court has "recently and repeatedly said that a
decision to create a private right of action is one better left to legisla-
tive judgment in the great majority of cases." Sosa v. Alvarez-
Machain, 124 S. Ct. 2739, 2762-63 (2004); see also Erie R.R. Co. v.
Tompkins, 304 U.S. 64 (1938) (abandoning the idea of a substantive
federal common law). The Court has therefore on multiple occasions
                            HOLLY v. SCOTT                            5
declined to extend Bivens because "Congress is in a better position to
decide whether or not the public interest would be served" by the cre-
ation of "new substantive legal liability." Schweiker, 487 U.S. at 426-
27 (internal quotation marks omitted); Bush, 462 U.S. at 390 (same).

   Congress possesses a variety of structural advantages that render it
better suited for remedial determinations in cases such as this. Uncon-
strained by the factual circumstances in a particular case or contro-
versy, Congress has a greater ability to evaluate the broader
ramifications of a remedial scheme by holding hearings and soliciting
the views of all interested parties. See, e.g., Bush, 462 U.S. at 389.
And by debating policies and passing statutes rather than deciding
individual cases, Congress has increased latitude to implement poten-
tial safeguards — e.g., procedural protections or limits on liability —
that may not be at issue in a particular dispute.

   As the last twenty-five years of Bivens jurisprudence demonstrate,
so well-suited is Congress to determine the policies pertaining to a
remedial scheme that neither the absence nor the incompleteness of
such a scheme represents an invitation for a court to step in to correct
what it may perceive as an injustice toward an individual litigant. See
Malesko, 534 U.S. at 69 (citing Bush and Lucas). Here, for example,
there are a variety of statutes authorizing the housing of federal
inmates in privately operated facilities. See, e.g., 18 U.S.C. § 4013(b)
(2000). Congress passed these statutes in the belief that private man-
agement would in some circumstances have comparative advantages
in terms of cost, efficiency, and quality of service. To add a federal
damages remedy to existing avenues of inmate relief might well frus-
trate a clearly expressed congressional policy.

   In light of the governing precedents, we have stated that a plaintiff
seeking a Bivens remedy must satisfy a three-part test. "[A] court
must determine that (1) Congress has not already provided an exclu-
sive statutory remedy; (2) there are no special factors counselling hes-
itation in the absence of affirmative action by Congress; and (3) there
is no explicit congressional declaration that money damages not be
awarded." Hall, 235 F.3d at 204 (internal quotation marks omitted).
While the first and third prongs are satisfied by Congress’s silence
regarding remedies for plaintiffs in Holly’s position, Holly cannot sat-
isfy the second.
6                           HOLLY v. SCOTT
                                  III.

   This case presents two "special factors counselling hesitation,"
each of which independently precludes the extension of Bivens. First,
defendants are private individuals, not government actors. Second,
Holly has an adequate remedy against defendants for his alleged inju-
ries under state law.

   It is in fact an understatement to consider these "special factors
counselling hesitation." Governmental action and the lack of another
legal remedy against individual defendants represent critical justifica-
tions for the very existence of the Bivens doctrine. To judicially infer
a cause of action where these elements are absent would be to release
that doctrine from its moorings and cast it adrift.

                                   A.

   The first factor counseling hesitation is that defendants’ actions are
not "fairly attributable" to the federal government. Lugar v. Edmond-
son Oil Co., 457 U.S. 922, 937 (1982). It is uncontested that defen-
dants are employees of GEO, a wholly private corporation in which
the federal government has no stake other than a contractual relation-
ship. We decline to extend Bivens to impute liability in such circum-
stances.

                                   1.

   Whatever our power to recognize new constitutional torts, we are
not free to ignore the importance of a party’s private status in our con-
stitutional scheme. The Bill of Rights is a negative proscription on
public action — to simply apply it to private action is to obliterate "a
fundamental fact of our political order." Lugar, 457 U.S. at 937. Stat-
utory and common law, rather than the Constitution, traditionally
govern relationships between private parties. See Edmonson v. Lees-
ville Concrete Co., 500 U.S. 614, 619 (1991). By placing limits upon
the Constitution’s application, we "preserve[ ] an area of individual
freedom by limiting the reach of federal law and federal judicial
power." Lugar, 457 U.S. at 936. This area of personal freedom is one
of the important structural features of our founding document. See
Edmonson, 500 U.S. at 619.
                             HOLLY v. SCOTT                               7
   Neither we nor the Supreme Court has had occasion to consider
whether and to what extent Bivens liability may apply to private citi-
zens.2 As a threshold matter, we harbor some doubt as to whether
such liability would ever be appropriate. Each of the defendants in
Bivens, Davis, and Carlson were in the direct employ of the federal
government. See Bivens, 403 U.S. at 389 (liability for "agents of the
Federal Bureau of Narcotics"); Davis, 442 U.S. at 230 (liability for
"United States Congressman"); Carlson, 446 U.S. at 16 (liability for
"federal prison officials"). As we have already discussed, there are
ample reasons for the Court’s reluctance to expand the boundaries of
this judicially created cause of action beyond where those cases have
placed them. Moreover, the Supreme Court has recently stated that
"[t]he purpose of Bivens is to deter individual federal officers from
committing constitutional violations." Malesko, 534 U.S. at 70
(emphasis added). It is unclear how permitting a lawsuit against an
individual who is not a federal officer could serve this purpose.

   We need not decide this issue now, however. Even assuming that
Bivens liability is sufficiently expansive to encompass at least some
private individuals, our constitutional scheme necessarily constrains
its scope. In the context of constitutional claims under 42 U.S.C.
§ 1983, which expressly applies to individuals acting "under color of"
state law, courts have recognized the need to limit the liability of pri-
vate persons through application of the "state action" doctrine. Lugar,
457 U.S. at 935. Under this doctrine, we "insist[ ]" as a prerequisite
to liability "that the conduct allegedly causing the deprivation of a
federal right be fairly attributable to the State." Id. at 937. By doing
so, we maintain the Bill of Rights as a shield that protects private citi-
zens from the excesses of government, rather than a sword that they
may use to impose liability upon one another. Cf. Moose Lodge No.
  2
   The Supreme Court’s most recent Bivens decision noted that the ques-
tion of "whether a Bivens action might lie against a private individual"
was not presented. Malesko, 534 U.S. at 65. In that case, the Court held
that an inmate in a private correctional facility could not bring a Bivens
suit against the corporation operating the facility. 534 U.S. at 63. While
the Court’s logic rested in part on its conclusion that Bivens creates indi-
vidual liability rather than corporate liability, this does not answer the
expressly withheld question whether Bivens creates liability for private
individuals.
8                           HOLLY v. SCOTT
107 v. Irvis, 407 U.S. 163, 172 (1972). "Without a limit such as this,"
the constitutional order would be disrupted because "private parties
could face constitutional litigation whenever they seek to rely on
some state rule governing their interactions with the community sur-
rounding them." Lugar, 457 U.S. at 937.

   There exists ample reason to be even more cautious about imputing
liability to private actors under Bivens than under § 1983. Section
1983 is a congressional enactment that expressly creates liability for
"[e]very person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Colum-
bia" deprives an individual of any "rights, privileges, or immunities
secured by the Constitution" or other federal law.

   Bivens, on the other hand, is a device of judicial creation. Although
it shares some features with § 1983 — e.g., the qualified immunity
analysis is the same under both, see Butz v. Economou, 438 U.S. 478,
504 (1978) — the Supreme Court "ha[s] never expressly held that the
contours of Bivens and § 1983 are identical."3 Malesko, 534 U.S. at
82 (Stevens, J., dissenting). Application of Bivens to private individu-
als simply does not find legislative sanction. Under such circum-
stances, the danger of federal courts failing "to respect the limits of
their own power," Lugar, 457 U.S. at 936-37, increases exponentially.

                                    2.

   We have recognized that there is "no specific formula" for deter-
mining whether state action is present. Hicks v. S. Md. Health Sys.
Agency, 737 F.2d 399, 402 n.3 (4th Cir. 1984) (internal quotation
marks omitted). "What is fairly attributable [to the state] is a matter
of normative judgment, and the criteria lack rigid simplicity." Brent-
wood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288,
295 (2001). While a variety of factors may bear upon the inquiry,
none is individually dispositive; instead, they serve to inform an eval-
uation of the "totality of the circumstances." Goldstein v. Chestnut
Ridge Volunteer Fire Co., 218 F.3d 337, 343 (4th Cir. 2000); see also
    3
   It is an open question in this circuit whether § 1983 imposes liability
upon employees of a private prison facility under contract with a state.
We need not decide that issue here.
                            HOLLY v. SCOTT                              9
Mentavlos v. Anderson, 249 F.3d 301, 311-12 (4th Cir. 2001) (cata-
loging various approaches to determining state action).

   The alleged actions of these defendants were not of a sufficiently
federal character to create constitutional liability. Defendants are not
federal officials, federal employees, or even independent contractors
in the service of the federal government. Instead, they are employed
by GEO, a private corporation. There is no suggestion that the federal
government has any stake, financial or otherwise, in GEO. See, e.g.,
DeBauche v. Trani, 191 F.3d 499, 507-08 (4th Cir. 1999) (recogniz-
ing the high degree of interdependence necessary for private enter-
prise to become state action). Nor is there any suggestion that federal
policy played a part in defendants’ alleged failure to provide adequate
medical care, or that defendants colluded with federal officials in
making the relevant decisions. See, e.g., Hicks, 737 F.2d at 403 (find-
ing private entity was not a federal actor where government did not
regulate relevant procedures, did not "control policy directives," and
had "minimal influence over [defendant’s] day-to-day functioning").
To be sure, GEO, like a great many private corporations, does busi-
ness under contract with the government. But this is not by itself
enough to subject it to constitutional liability, see Rendell-Baker v.
Kohn, 457 U.S. 830, 840-41 (1982), let alone to create such liability
for its individual private employees.

   Holly argues, however, that liability exists here by virtue of the fact
that GEO’s particular business involves prisons and is thus a "public
function." The "‘public function’ theory" recognizes the existence of
"narrow circumstances" where state action arises from the "‘exercise
by a private entity of powers traditionally exclusively reserved to the
State.’" Andrews v. Fed. Home Loan Bank of Atlanta, 998 F.2d 214,
218 (4th Cir. 1993) (quoting Jackson v. Metro. Edison Co., 419 U.S.
345, 352 (1974)). Those circumstances are not present here, however.
The Supreme Court’s analysis in Richardson v. McKnight, 521 U.S.
399 (1997), precludes argument that the operation of a prison is a tra-
ditionally exclusive state function.

   Richardson involved a § 1983 suit against prison guards employed
by a private prison management corporation under contract with the
state of Tennessee. Id. at 401-02. The Court did not decide whether
§ 1983 permitted such a suit and addressed only the narrow question
10                          HOLLY v. SCOTT
whether the guards should receive qualified immunity. See id. at 413.
The Court decided that they should not, in part because "correctional
functions have never been exclusively public." Id. at 405. The Court’s
historical analysis revealed that the private operation of jails and pris-
ons existed in the United States in the eighteenth and nineteenth cen-
turies, id. at 405, and in England the practice dated back to the Middle
Ages, id. at 407. Therefore, under the test articulated in Jackson, the
operation of prisons is not a "public function."

   Holly attempts to sidestep the analysis in Richardson in two ways.
First, he urges that the "function" to which we should look is not the
administration of a prison, but rather the power to keep prisoners
under lock and key. This argument misapprehends the proper nature
of our inquiry. In determining the presence of state action, we are not
to conduct a far-flung investigation into all of a defendant’s possible
activities, but rather must focus on "‘the specific conduct of which the
plaintiff complains.’" Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.
40, 51 (1999) (quoting Blum v. Yaretsky, 457 U.S. 991, 1004 (1982));
see also Blum, 457 U.S. at 1003 ("Faithful adherence to the ‘state
action’ requirement . . . requires careful attention to the gravamen of
the plaintiff’s complaint."). The inadequate medical care alleged in
this case unquestionably arises out of defendants’ operation of the
prison, not the fact of Holly’s incarceration. If Holly’s complaint were
in fact that he is being held unlawfully, he would have filed a statu-
tory habeas action under 28 U.S.C. § 2255, not a Bivens claim.

   Second, Holly reads West v. Atkins, 487 U.S. 42 (1988), to suggest
that the provision of medical care to an inmate is always a public
function, regardless of what entity operates the correctional facility
where he is housed. West cannot bear the weight that Holly would
place upon it. There, the Supreme Court held that "a physician
employed by North Carolina to provide medical services to state
prison inmates[ ] acted under color of state law for purposes of
§ 1983." 487 U.S. at 54; see also Conner v. Donnelly, 42 F.3d 220
(4th Cir. 1994) (state action to treat prisoner housed in state-run facil-
ity even where physician had no contract with state and provided care
outside prison). Even assuming we would consider liability under
Bivens coextensive with § 1983 under such circumstances, West
instructs that "the dispositive issue" in the state action inquiry "con-
cerns the relationship among the State, the physician, and the pris-
                              HOLLY v. SCOTT                              11
oner." West, 487 U.S. at 56. That relationship is very different in this
case, where the correctional facility is privately run, than in West and
Conner, where the state itself was directly responsible for managing
the prison. See West, 487 U.S. at 43-44 (noting that the "state-prison
hospital" was "operated by the State"); Conner, 42 F.3d at 221 (noting
that the question presented concerned "an inmate of a state-run
prison"); see also West 487 U.S. at 56 n.15 (recognizing that physi-
cian’s "delivery of medical care was not unaffected by the fact that
the State controlled the circumstances and sources of a prisoner’s
medical treatment").

   Richardson demonstrates that this distinction between public and
private correctional facilities is critical. The state’s responsibilities are
necessarily greater when it undertakes direct authority over prisoners’
day-to-day care. We cannot conclude that provision of medical care
in a private prison is somehow a "public function" while maintaining
fidelity to Richardson that the prison’s general operation is not.

   In addition to settling the issue whether defendants are liable for
performing a public function, Richardson undercuts Holly’s argument
in another respect as well. Since qualified immunity under Bivens and
§ 1983 are identical, see Butz, 438 U.S. at 504, were we to find defen-
dants potentially liable, the holding of Richardson would preclude us
from granting them a qualified immunity defense. This would put
prisoners in private facilities in a more favorable position than their
counterparts in federally operated prisons: they would be eligible to
recover damages even where the unconstitutionality of the prison offi-
cials’ conduct had not been clearly established by prior judicial deci-
sions. In the absence of statutory authority, we are reluctant to create
an anomaly whereby private defendants face greater constitutional lia-
bility than public officials. See Malesko, 534 U.S. at 71-72 (finding
"no reason . . . to consider extending Bivens" in part because "no fed-
eral prisoners enjoy [plaintiff’s] contemplated remedy").

   In sum, even if there did exist circumstances where a private party
could be subject to liability under Bivens, this case does not present
them. Both judicial restraint in the creation of extra-statutory reme-
dies and the doctrine of state action compel us to refrain from extend-
12                            HOLLY v. SCOTT
ing Bivens liability to the individual employees of a private
corporation operating a correctional facility.4
  4
   Our concurring colleague would create out of whole cloth constitu-
tional liability for private employees of a private corporation. The con-
currence sees no distinction between § 1983 and Bivens remedies, and
intermingles the caselaw of both to argue that defendants are "govern-
ment actors." But there is a world of distinction between § 1983 and
Bivens remedies. Congress has authorized the former, and Congress has
in no way authorized the latter. Contrary to the concurrence’s intimation,
therefore, it is impossible to create a "circuit split" with § 1983 cases
which do not even address the issue before this court.
   Ironically, the concurrence contends the majority itself intermingles
§ 1983 and Bivens, but the concurrence misses the critical point: the
majority has used § 1983 to buttress the importance of Congress’s role,
not to undermine it. The majority has never relied on § 1983 or any other
express cause of action created by Congress to extend liability for dam-
ages under a cause of action that Congress has not seen fit to create. And
it certainly has not done so in the face of repeated Supreme Court admo-
nitions that Bivens remedies are to be carefully circumscribed. If Con-
gress wishes to adopt the concurrence’s position and extend the Bivens
cause of action to private employees of private entities, it has only to do
so. The fact that it has not done so, however, gives the concurrence no
license to use § 1983 or any other provision to create causes of action on
its own.
   This intermingling of § 1983 and Bivens cases leads the concurrence
to misread Malesko. The concurrence acknowledges that Malesko "did
not reach the precise question of whether a Bivens action would lie
against individual ‘private correctional providers,’" but then asserts that
the decision nevertheless "expressly recognize[d]" that "such individuals
are government actors . . . subject to suit." Concurring Op. at 18. It relies
for this contradictory assertion on a half-sentence in a footnote suggest-
ing that private correctional employees could be liable under § 1983. See
id. (citing 534 U.S. at 72 n.5). This half-sentence did not purport to hold
that private employees were liable under § 1983, because that issue was
not before the Court. And it certainly cannot be read to imply the much
more aggressive holding that a judicially implied Bivens remedy would
extend to the private employees of a private company. See supra note 2
(noting that the Court did not intend to so hold).
  Finally, we cannot agree with the concurrence’s assertion that "defen-
dants perform a public function." Concurring Op. at 18. As we have dis-
                             HOLLY v. SCOTT                             13
                                    B.

   In addition to the issue of government action, a second independent
factor counseling hesitation is that Holly possesses alternative — and
arguably superior — causes of action against defendants under the
state law of negligence. The dangers of overreaching in the creation
of judicial remedies are particularly acute where such remedies are
unnecessary. We decline to invite such dangers by recognizing Bivens
liability here.

   The Supreme Court has extended Bivens in only two circum-
stances. Malesko, 534 U.S. at 70. One has been "to provide a cause
of action for a plaintiff who lacked any alternative remedy for harms
caused by an individual officer’s unconstitutional conduct." Id. This
was the rationale both for Bivens itself and for Davis, where the plain-
tiffs’ injuries would have gone entirely unredressed without an
implied constitutional remedy. See id. at 74 (noting that each case
involved "a plaintiff in search of a remedy"); Davis, 442 U.S. at 245
(recognizing damages remedy where "[f]or Davis, as for Bivens, it is
damages or nothing") (internal quotation marks omitted); Bivens, 403
U.S. at 394 (recognizing damages remedy where state law "may be
inconsistent or even hostile" to interests protected by the Fourth
Amendment).

   The other rationale for extension of Bivens has been "to provide an
otherwise nonexistent cause of action against individual officers
alleged to have acted unconstitutionally." Malesko, 534 U.S. at 70.
This was the rationale behind Carlson, where relief was available
only against the government itself, and not against the individual tort-
feasors. See id. at 74 (noting that in Carlson "a cause of action against

cussed, Richardson rather than West is controlling when a privately run
correctional facility is at issue. With all due respect to the concurrence,
we lack the power to displace Richardson’s determination of historical
fact that "correctional functions have never been exclusively public." 521
U.S. at 405. And we likewise lack the power to imply private causes of
action for damages against private individuals in private facilities with-
out congressional input and to the utter exclusion of the legislative func-
tion.
14                          HOLLY v. SCOTT
an individual officer" was "otherwise lacking"); Carlson, 446 U.S. at
21 (discussing the fact that the plaintiff’s Federal Tort Claims Act
remedy did not allow for recovery against the individual officers
responsible for violating his rights).

   But "where [these two] circumstances are not present," the Court
has "consistently rejected invitations" to enlarge the scope of the judi-
cially created Bivens remedy. Malesko, 534 U.S. at 70. Neither cir-
cumstance is present here. Holly does not contest that state law
provides him with an "alternative remedy" and that this alternative
remedy includes a "cause of action against individual officers." North
Carolina law in fact supplies Holly with multiple potential claims
against the individual defendants. See, e.g., Summey v. Barker, 573
S.E.2d 534, 536 (N.C. Ct. App. 2002) (suit by hemophiliac detainee
for, inter alia, negligence, medical negligence, and cruel and unusual
punishment, based upon authorities’ and doctors’ failure to properly
treat his nosebleed). These claims include the possibility of recover-
ing punitive damages if he can prove by clear and convincing evi-
dence that defendants’ conduct was willful, wanton, or malicious.
N.C. Gen. Stat. § 1D-15 (2003). In addition to his causes of action
against the individual defendants, he can also sue GEO under a
respondeat superior theory. See Johnson v. Lamb, 161 S.E.2d 131,
137 (N.C. 1968).

   Holly’s reliance upon Carlson as supporting his Bivens action here
is therefore unpersuasive. The key feature of Carlson was that, unlike
this case, it presented a situation where the plaintiff sought "a cause
of action against an individual officer" that was "otherwise lacking."
Malesko, 534 U.S. at 74. As opposed to the various state law causes
of action against defendants and against GEO that are available to
Holly, the Carlson plaintiff’s "only alternative" to a Bivens claim
"was a Federal Tort Claims Act (FTCA) claim against the United
States." Id. at 68; see 446 U.S. at 16-17. This placed Carlson squarely
within the circumstance where extending Bivens "provide[d] an other-
wise nonexistent cause of action against individual officers."
Malesko, 534 U.S. at 70 (emphasis removed); see also id. at 71 ("core
premise" of Bivens is the "deterrence of individual officers"); Meyer,
510 U.S. at 485 ("[T]he purpose of Bivens is to deter the officer.").
Indeed, it is precisely because an inmate in a federally run facility has
a cause of action against the government itself under the FTCA that
                            HOLLY v. SCOTT                           15
he lacks the types of state law claims against individual defendants
that are available to Holly. See 28 U.S.C. § 1346(b)(1) (2000) (creat-
ing a cause of action against the United States for the negligence of
its employees); id. § 2679(b)(1) (precluding any other cause of action
against the federal employee under such circumstances).

   We agree therefore with the only other circuit to address this issue
that an inmate in a privately run federal correctional facility does not
require a Bivens cause of action where state law provides him with
an effective remedy. See Peoples v. CCA Detention Ctrs., 422 F.3d
1090, 1103 (10th Cir. 2005). Holly already enjoys claims that an
inmate in a government-run facility would not have. In requesting that
we also grant him a Bivens claim — indeed, that we grant him a supe-
rior one in which qualified immunity is unavailable — Holly seeks
much more than is necessary to remedy his alleged injuries. This is
not a circumstance under which the extension of a judicially implied
remedy is appropriate.

                                  IV.

   The judgment of the district court is therefore reversed and the case
is remanded with directions that it be dismissed.

                                                           REVERSED

DIANA GRIBBON MOTZ, Circuit Judge, concurring in the judg-
ment:

   The majority’s holding that private correctional employees are not
governmental actors ignores or misreads controlling Supreme Court
case law. Those cases, as well as numerous cases from other federal
courts, establish that individual private correctional providers are
government actors subject to liability as such. Accordingly, I cannot
join the majority opinion. However, because Ricky Holly possesses
an alternative remedy for his alleged injuries, no action under Bivens
v. Six Unknown Named Agents of the Federal Bureau of Narcotics,
403 U.S. 388 (1991), lies in this case. For that reason alone, I concur
in the judgment.
16                           HOLLY v. SCOTT
                                     I.

   The strictures of the Constitution generally apply only to public
action. However, when private individuals take actions attributable to
the government, they are liable, as government actors, for damages
resulting from their constitutional violations. See, e.g., Evans v. New-
ton, 382 U.S. 296, 299 (1966) ("Conduct that is formally ‘private’
may become so entwined with governmental policies or so impreg-
nated with a governmental character as to become subject to the con-
stitutional limitations placed upon state action."). In this case, the
government has delegated its authority to the privately employed
defendants, empowering them to incarcerate, to confine, to discipline,
to feed, and to provide medical and other care to inmates who are
imprisoned by order of the federal government. The defendants are
acting as agents of the government; their actions are thus clearly
attributable to the federal government, and a prisoner must be able to
seek redress from the defendants if they cause him constitutional
injury. Therefore, if Holly had no alternative remedy for the alleged
deprivation of his constitutional rights, it seems to me that he could
certainly bring a Bivens action against these defendants.

   As the majority itself recognizes — nothwithstanding its response
to this concurrence, ante at 12 n.4, which I address post at 22-24 —
the determination of whether the defendants are governmental actors
for Bivens purposes rests on the "state action" principles developed by
the Supreme Court in cases involving liability of private persons
under 42 U.S.C. § 1983 (2000). See ante at 6, 8-9 (citing and relying
on numerous § 1983 state action cases). But what the majority fails
to recognize is that under this case law, the defendants here — indi-
vidual private prison guards — are indeed governmental actors. In
these cases, the Supreme Court has held that, in general, when a pri-
vate person acts under authority given to him by the government, or
is fulfilling an obligation or responsibility that is traditionally a public
function, his conduct will be imputed to the government and thus con-
sidered government action for purposes of imposing liability. See,
e.g., Edmonson v. Leesville Concrete Co., Inc., 500 U.S. 614, 620
(1991); Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982); Lugar v.
Edmundson Oil Co., Inc., 457 U.S. 922, 937 (1982) (all cited by the
majority). Moreover, applying these principles, the Court has con-
cluded that private correctional employees are governmental actors.
                             HOLLY v. SCOTT                             17
   First, almost thirty years ago, the Court recognized an obligation
on the part of the government’s correctional employees "to provide
medical care for those whom it is punishing by incarceration." Estelle
v. Gamble, 429 U.S. 97, 103 (1976); see also Carlson v. Green, 446
U.S. 14, 18-19 (1980) (holding that the federal government has the
same obligation). The Estelle Court explained that necessity com-
pelled this holding: "[a]n inmate must rely on prison authorities to
treat his medical needs; if the authorities fail to do so, those needs will
not be met." Id. Accordingly, the Court held that an inmate could
bring a § 1983 action for Eighth Amendment violations against vari-
ous state correctional employees, including a prison physician, for
failing to provide adequate medical care. Then, almost twenty years
ago, in West v. Atkins, 487 U.S. 42, 54 (1988), the Court extended that
obligation to private correctional employees under contract with the
state, holding that a prisoner could bring a § 1983 action against a pri-
vate doctor rendering medical care to inmates because the acts of the
doctor were attributable to the government.

   Tellingly, in West a majority of the Fourth Circuit had refused to
so hold, reasoning that the private doctor was not a governmental
actor. West v. Atkins, 815 F.2d 993, 994 (4th Cir. 1987) (en banc).
After noting that every other circuit to consider the question had
implicitly or explicitly rejected the Fourth Circuit’s view, the
Supreme Court unanimously reversed. West, 487 U.S. at 47-48 & n.7,
54. Moreover, the Court held that the approach of the en banc Fourth
Circuit majority misread and misunderstood prior Supreme Court pre-
cedent in its failure to recognize that a private doctor, "authorized and
obliged" by the government to treat prison inmates, is a government
actor subject to liability as such. Id. at 55.

   The mere fact that the government did not directly employ the pri-
vate doctor in West did not preclude him from being a governmental
actor. The Supreme Court explained that government action derives
from the individual’s "function within the state system, not the precise
terms of his employment." Id. Under this standard, the Court found
no relevant distinction between the publicly employed doctors in
Estelle and the private doctor in West. Id. As with its public employ-
ees, the government was liable for the private doctor’s Eighth
Amendment violations because the government had invested the doc-
tor with power "to provide medical services to state prison inmates."
18                           HOLLY v. SCOTT
Id. at 54. If the doctor misused that power, "the resultant deprivation
was caused, in the sense relevant for state-action inquiry, by the
State’s exercise of its right to punish [the inmate] by incarceration and
to deny him a venue independent of the State to obtain needed medi-
cal care." Id. at 55. Because the private doctor was "fully vested with
state authority to fulfill essential aspects" of his duties, the doctor
must "be considered to be a state actor." Id. at 57.

   So it is in this case. The defendants have been "fully vested" with
the governmental authority to "fulfill essential aspects" of their duties,
e.g., confinement and care of prisoners incarcerated by the govern-
ment. The defendants perform a public function delegated to them by
the federal government, and they assume the necessary obligations
inherent in that function. The assumption and performance of these
critical governmental duties and the role these individuals play in the
penal system surely put more at stake here than the mere "contractual
relationship" dismissed by the majority. See ante at 6. Rather, just as
in West, any alleged constitutional harm suffered by Ricky Holly was
caused "in the sense relevant for [government]-action inquiry" by the
government’s power to punish and incarcerate him, depriving him of
alternative means of care independent of the government. West, 487
U.S. at 55. And, as in West, the fact that the defendants are not direct
employees of the government does not in any way alter their funda-
mental obligations, for it is their "function within the [federal] system,
not the precise terms of [their] employment" that makes their conduct
governmental action. Id. Accordingly, again as in West, the defen-
dants are "possessed of [governmental] authority" and so must be
considered governmental actors. Id. at 56 n.15.

   The Supreme Court has never retreated from its holding in West.
Indeed, only four years ago, in its most recent Bivens case, the Court
specifically acknowledged that individual private correctional provid-
ers (not just private prison doctors) are government actors. See Corr.
Servs. Corp. v. Malesko, 534 U.S. 61 (2001). In Malesko, the Court
did not reach the precise question of whether a Bivens action would
lie against individual "private correctional providers," but it did
expressly recognize that such individuals are government actors
whose conduct is attributable to the government; thus, they would, in
the appropriate case, be subject to suit on that basis. Id. at 72 n.5 (not-
                              HOLLY v. SCOTT                              19
ing that prisoners "enjoy a right of action against private correctional
providers under 42 U.S.C. § 1983").

   The majority ignores Malesko’s express acknowledgment that indi-
vidual private correctional providers are government actors and
unconvincingly dismisses the strikingly similar West precedent as
"very different." Ante at 11.1 Instead of following Malesko and West,
binding Supreme Court precedent as to the liability of private correc-
tional employees as government actors, the majority relies on a case
involving a question not presented here — whether private persons
sued as government actors under § 1983 enjoy qualified immunity for
their actions. See Richardson v. McKnight, 521 U.S. 399 (1997).

   The majority posits that Richardson (which, of course, predates
Malesko) "precludes argument that the operation of a prison is a tradi-
tionally exclusive state function" and that therefore, private correc-
tional providers are not government actors for purposes of imposing
liability. Ante at 9. But Richardson does nothing of the sort; the case
deals only with a private person’s immunity from liability. Richard-
son, 521 U.S. at 401, 413. That question, as the Supreme Court has
acknowledged, does not control the separate question of whether a
private party can be liable as a governmental actor. See Wyatt v. Cole,
504 U.S. 158, 168-69 (1992) (holding certain "private defendants" not
entitled to the qualified immunity afforded government officials but
remanding for determination as to whether they are liable as govern-
ment actors); see also, United States v. Thomas, 240 F.3d 445, 448-
49 (5th Cir. 2001) (holding employee of private detention center a
"public official" for purposes of the Federal Bribery Statute and dis-
tinguishing Richardson on the ground that "policy considerations sup-
  1
   This assertedly critical difference is that while in West the govern-
ment had a contract with the private doctor who cared for the prisoners,
here the government contracts with a private entity which in turn
employs those who care for prisoners. Ante at 11. The majority thus sug-
gests that by adding an additional layer, the government can contract
away its constitutional duties. West itself expressly rejects this disturbing
contention, instructing that "[c]ontracting out" care "does not relieve" the
government of its "constitutional duty" to provide adequate care or "de-
prive inmates of the means to vindicate their Eighth Amendment rights."
West, 487 U.S. at 55-56 (emphasis added).
20                          HOLLY v. SCOTT
porting private corrections officers’ not being entitled to qualified
immunity are quite different from those concerning whether they are
‘public officials’ for purposes of the federal bribery statute").

   The fact is that, at least in this country, incarceration of those
charged with committing crimes is, and always has been, the province
and prerogative of the government. That historically immunity has not
been afforded those performing some correctional duties demon-
strates only that the government has delegated some of its correctional
functions to private actors. Richardson, 521 U.S. at 405-07. These
correctional functions have not been "exclusively public," id., only in
the sense that private individuals have long been empowered by the
government to fulfill the tasks involved in the fundamentally govern-
mental function of incarceration of criminals. But this government
delegation of some duties to private persons or entities does not
change the public character of the underlying function performed by
"private correctional providers," as the Court recognized in Malesko,
534 U.S. at 72 n.5.

   Indeed, in Richardson itself, the Court recognized that its historical
discussion did not apply to questions of governmental action. After
concluding that the defendants lacked qualified immunity, the Rich-
ardson Court remanded for a determination of whether the defendants
were, in fact, liable as governmental actors for their operation, con-
finement, and care of inmates. Richardson, 521 U.S. at 413. If the
Court’s historical analysis of "public function" for immunity purposes
were meant to control the "public function" determination for liability
purposes — as the majority holds today — the Court would not have
needed to remand the case at all.

   Certainly, incarcerating and caring for those confined by the gov-
ernment for criminal conduct is just as much a public function as
maintaining a park, Evans v. Newton, 382 U.S. 296 (1966), running
an election, Terry v. Adams, 345 U.S. 461 (1953), or operating a com-
pany town, Marsh v. Alabama, 326 U.S. 501 (1946). All of these
functions "traditionally serve[ ] the community" no matter who per-
forms them, and surely the "predominant character and purpose" of
a prison is as governmental as these other functions. Evans, 382 U.S.
at 302. Thus, those performing the fundamental governmental func-
tion at issue here, like those in Evans, Terry, and Marsh, are govern-
                             HOLLY v. SCOTT                             21
mental actors whether publicly or privately employed and are subject
to liability as such.2

   Numerous courts have so held, both before and after Richardson.
See, e.g., Rosborough v. Mgmt. & Training Corp., 350 F.3d 459, 461
(5th Cir. 2003) (holding that employees of a private correctional facil-
ity perform a "fundamentally government function" — "confinement
of wrongdoers" — and so are government actors for § 1983 pur-
poses); Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir.
1996) (same); Ancata v. Prison Health Servs., Inc., 769 F.2d 700, 703
(11th Cir. 1985) (explaining that employees of private health corpora-
tion are state actors when performing the public function of providing
required medical services to inmates); Sarro v. Cornell Corr., Inc.,
248 F. Supp. 2d 52, 60-62 (D.R.I. 2003) (holding that employees of
a private operator of a prison facility perform a government function
traditionally reserved to the government and are government actors
for Bivens purposes); Palm v. Marr, 174 F. Supp. 2d 484, 487-88
(N.D. Tex. 2001) (holding that employees of a private prison facility
exercise powers that are traditionally the exclusive prerogative of the
state and so are governmental actors for § 1983 purposes); Giron v.
Corr. Corp. of Am., 14 F. Supp. 2d 1245, 1249 (D.N.M. 1998) (hold-
ing that "[t]he function of incarcerating people, whether done publicly
or privately, is the exclusive prerogative of the state"); Kesler v. King,
29 F. Supp. 2d 356, 370-71 (S.D. Tex. 1998) (concluding that "the
incarceration of inmates . . . falls within the exclusive responsibility
of the state" and so holding that the warden of a private correctional
  2
    It is worth noting that, despite the majority’s "reluctan[ce] to create
an anomaly whereby private defendants face greater constitutional liabil-
ity than public officials," see ante at 11, the majority creates its own
anomaly. That is, the majority holds that even though an individual guard
employed by a private correctional facility under contract with the state
government is a governmental actor liable for his constitutional wrongs,
an individual guard employed by a private correctional facility under
contract with the federal government somehow is not. Thus the majority
places inmates in private correctional institutions under contract with a
state government "in a more favorable position than their counterparts"
in private correctional facilities under contract with the federal govern-
ment, id.; the former could bring a § 1983 action in the proper case to
recover damages for constitutional wrongs, while the latter could never
bring the analogous federal action.
22                           HOLLY v. SCOTT
facility is a governmental actor subject to § 1983 liability); Nelson v.
Prison Health Servs., Inc., 991 F. Supp. 1452, 1463 (M.D. Fla. 1997)
(explaining that nurses employed by private company providing med-
ical services for a jail are considered state actors for § 1983 liability).

   In holding to the contrary, the majority disregards all of this author-
ity and creates a circuit split. Indeed, like the en banc majority in
West, the majority’s view stands alone among the federal circuits
addressing this point. Cf. Rosborough, 350 F.3d at 461; Street, 102
F.3d at 814; Ancata, 769 F.2d at 703.3 Even more disturbingly, the
majority, again like the en banc majority in West, misreads and mis-
understands Supreme Court precedent. Pursuant to that precedent, the
defendants here were clearly exercising authority fairly attributable to
the government and so are government actors for liability purposes.

   The only substantive response the majority offers to this concur-
rence is an argument that because § 1983 actions are statutory and
Bivens actions judicially created, I err in relying on § 1983 precedent
in this Bivens case. See ante at 12 n.4.4 This argument utterly fails.
  3
     Notably, the only other circuit to consider the precise question pre-
sented here — whether an inmate can bring a Bivens action against pri-
vate correctional employees — does not share the majority’s view on this
point. See Peoples v. CCA Detention Ctrs., 422 F.3d 1090 (10th Cir.
2005). The Tenth Circuit, unlike the majority here, did not hold that the
Bivens action failed because the private defendants were not governmen-
tal actors. Rather, the Tenth Circuit (adopting the same approach I do
here) refused to imply a Bivens action solely because it concluded that
in the case before it, an alternative remedy precluded the Bivens action.
Id. at 1108.
   4
     The majority claims that this improper "intermingling" of § 1983 and
Bivens cases leads me to make allegedly "contradictory" assertions about
Malesko and to "create causes of action." See ante at 12 n.4. Actually it
is the majority that misunderstands Malesko. There is nothing "contradic-
tory" in noting that Malesko did not reach the precise question as to
whether a Bivens action would lie against individual private correctional
providers but did recognize that they are government actors, because, as
the case at hand demonstrates, it may be that no Bivens action lies even
when defendants are government actors. Like the Malesko Court, I
"create" no "cause of action" at all, but rather conclude that no Bivens
action lies here. Government action is a necessary but not sufficient pre-
requisite to a Bivens action.
                            HOLLY v. SCOTT                             23
While different in origin, § 1983 and Bivens actions are identical in
the respect critical here — both involve imposition of liability on gov-
ernmental actors for constitutional violations. In view of the scarcity
of cases discussing governmental actor status under federal law,
§ 1983 cases determining the liability of private persons as state
actors provide valuable guidance when determining the liability of
private persons as federal actors. See e.g., Brown v. Philip Morris
Inc., 250 F.3d 789, 801 (3rd Cir. 2001) (explaining that a Bivens
action is "the federal equivalent of the § 1983 cause of action," and
holding in a Bivens case that "[i]n order to determine whether the con-
duct of a private party should be attributable to the federal govern-
ment, courts apply the ‘state action’ analysis set forth by the Supreme
Court" in § 1983 cases). See also, Edmondson, 500 U.S. at 621-22
(explaining, in a case involving a federal actor, that "certain principles
of general application" should be applied to determine "whether a par-
ticular course of conduct is governmental in character"). In fact,
despite its lengthy footnote criticizing me, earlier in its opinion the
majority itself cites § 1983 "state action" cases as providing the prin-
ciples to be followed in determining whether the private defendants
here are government actors. See ante at 6, 8-9.

   Indeed, the majority builds its entire holding that the defendants are
not government actors on a § 1983 case. In doing so, however, the
majority eschews the relevant § 1983 precedent it initially cites, and
instead commits the very sin it accuses me of — "intermingling"
cases from different "worlds." Id. at 12 n.4. For the majority can con-
clude that the defendants are not government actors only by holding
that Richardson, a § 1983 qualified immunity case, "is controlling" on
the very different question presented here — whether a private person
is liable as a governmental actor. Id. That the majority holds a defen-
dant’s entitlement to qualified immunity "controls" his liability —
when the Supreme Court expressly refused to do so both in Wyatt and
Richardson itself — speaks volumes.

   Thus, in its attempt to counter my concurrence, the majority is
forced into the untenable position of disavowing clearly relevant pre-
cedent on which it itself otherwise relies, and then finding "control-
ling" an inapposite case dealing with a wholly different issue. The
majority must steadfastly rely on an immunity case and resolutely
refuse to acknowledge the applicability of the cases dealing with the
24                          HOLLY v. SCOTT
liability of government actors because to do otherwise makes the con-
clusion I have reached — that the defendants are indeed government
actors — inescapable.

                                   II.

   Although Supreme Court precedent thus dictates that the defen-
dants here are governmental actors, the Court has indicated that a
court should not imply a Bivens cause of action against government
actors if the plaintiff possesses an alternative remedy.5 Because Holly
possesses an alternative remedy against the defendants under state tort
law, I must concur in the judgment.

   In Peoples v. CCA Detention Ctrs., 422 F.3d 1090, 1109-1111
(10th Cir. 2005) (Ebel, J., concurring and dissenting), Judge Ebel
forcefully set forth a contrary view — that to be sufficient to preclude
a Bivens action, the alternative remedy "must be a constitutional
cause of action," and so state tort law is inadequate. Some of the lan-
guage and reasoning in Bivens, 403 U.S. at 391-92, and Carlson, 446
U.S. at 24, support this position.

   In the years since Bivens and Carlson, however, the Court has
retreated from this view, instead limiting a Bivens cause of action to
cases in which no alternative remedy — constitutional or otherwise
— exists. See Malesko, 534 U.S. at 69 (noting that the Court has "re-
jected the claim that a Bivens remedy should be implied simply for
want of any other means for challenging a constitutional deprivation
in federal court"); Schweiker v. Chilicky, 487 U.S. 412, 421 (1988)
(noting that "[t]he absence of statutory relief for a constitutional vio-
lation . . . does not by any means necessarily imply that courts should
award money damages against the officers responsible for the viola-
tion"); Bush v. Lucas, 462 U.S. 367, 386-88 (1983) (refusing to find
a Bivens cause of action because meaningful, albeit incomplete, relief
  5
   This rationale is more than sufficient to address the majority’s policy
concerns with extending Bivens actions. See ante at 4-5. Thus, no policy
concern requires us to become the only circuit court to hold that individ-
ual private correctional providers are not governmental actors — a hold-
ing that may have untoward and far-reaching consequences beyond the
Bivens context.
                          HOLLY v. SCOTT                         25
was available through the administrative system created by Con-
gress).

   Because Holly has an alternative remedy under North Carolina tort
law, this more recent Supreme Court precedent requires that we
reverse the district court’s order refusing to dismiss this action.

  I therefore concur — but only in the judgment.